                                          Case 3:20-mc-80083-TSH Document 26 Filed 08/03/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRIGHT HOUSE NETWORKS, LLC,                       Case No. 20-mc-80083-TSH
                                   8                    Movant,
                                                                                           ORDER GRANTING MOTION TO
                                   9             v.                                        TRANSFER
                                  10     MARKMONITOR, INC.,                                Re: Dkt. No. 13
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          In this matter, Movant Bright House Networks, LLC (“BHN”) moved on May 11, 2020 to
                                  14   compel Respondent MarkMonitor, Inc. to comply with a third-party subpoena issued in litigation
                                  15   currently pending in the United States District Court for the Middle District of Florida, UMG
                                  16   Recordings, Inc. v. Bright House Networks, LLC, Case No. 18-cv-710-MSS-TGW (the
                                  17   “underlying matter”). ECF No. 1. On June 12, BHN moved to transfer this matter to the issuing
                                  18   court presiding over the underlying matter. ECF No. 13. MarkMonitor filed an Opposition, ECF
                                  19   No. 15, and BHN filed a Reply, ECF No. 17. Having considered the Parties’ submissions, the
                                  20   record in the case, and relevant legal authority, the Court GRANTS the Motion to Transfer. The
                                  21   transfer renders moot the Motion to Compel before this Court.
                                  22
                                                                              I.   BACKGROUND
                                  23          BHN, now a defunct entity, was an Internet Service Provider (“ISP”) which has been sued
                                  24   for copyright infringement by 63 of the world’s largest record labels and music publishers
                                  25   (collectively, “UMG Plaintiffs”) in the underlying matter. Mot. to Compel at 1. The UMG
                                  26   Plaintiffs allege that thousands of their works were unlawfully distributed online by BHN’s
                                  27   Internet service subscribers to third parties using peer-to-peer file sharing programs between 2013
                                  28   and 2016. Id. They seek to hold BHN vicariously and contributorily liable for its subscribers’
                                          Case 3:20-mc-80083-TSH Document 26 Filed 08/03/20 Page 2 of 5




                                   1   conduct based on BHN’s provision of Internet services to those subscribers. Id. According to

                                   2   BHN, the sole evidence supporting the UMG Plaintiffs’ claims of copyright infringement was

                                   3   provided by third party MarkMonitor, which was engaged by the record-label Plaintiffs’ trade

                                   4   organization Recording Industry Association of America (“RIAA”) to identify alleged infringers

                                   5   who were sharing copyrighted files, and to send notices to the ISPs, including BHN, that provided

                                   6   Internet services to the alleged infringers. Id.

                                   7          BHN served its subpoena on MarkMonitor on December 20, 2019. Decl. of Jennifer A.

                                   8   Golinveaux in Supp. of Mot. to Compel ¶ 4, Ex. 2, ECF No. 2-1. The subpoena requested

                                   9   production of, among other things, communications between MarkMonitor and the UMG

                                  10   Plaintiffs or their trade organization, documents regarding MarkMonitor’s methods and processes

                                  11   for identifying instances of alleged copyright infringement, evidence packages or log files

                                  12   memorializing data obtained through these processes, source and system code configurations,
Northern District of California
 United States District Court




                                  13   documents concerning MarkMonitor’s methods of comparing metadata between alleged infringing

                                  14   files with metadata from MarkMonitor’s own database, and documents of operational audits of

                                  15   MarkMonitor’s systems. Id.

                                  16          BHN argues that transfer is appropriate because MarkMonitor is not a true third party in

                                  17   the underlying matter. MarkMonitor is a litigation consultant to the UMG Plaintiffs, see Decl. of

                                  18   Sam Bahun in Supp. of Opp’n to Mot. to Compel ¶ 9, ECF No. 8-1, and it was hired by the UMG

                                  19   Plaintiffs to compile evidence of the alleged infringement at issue in the underlying matter, has

                                  20   contractually agreed to participate in that litigation, and is entitled to reimbursement for travel

                                  21   expenses and to a fee for its testimony. BHN thus contends MarkMonitor is effectively a

                                  22   participant in the litigation before the issuing court. Mot. at Transfer at 1. BHN also argues that

                                  23   transfer is appropriate because MarkMonitor wouldn’t be burdened by responding to the motion to

                                  24   compel since this Court and the Middle District are both holding all proceedings electronically,

                                  25   and because the issuing court has an understanding of the complex technology and legal issues

                                  26   involved in the underlying matter and is best positioned to resolve the issues raised by BHN’s

                                  27   Motion to Compel.

                                  28          MarkMonitor’s primary argument against transfer is to ensure consistent rulings with two
                                                                                          2
                                          Case 3:20-mc-80083-TSH Document 26 Filed 08/03/20 Page 3 of 5




                                   1   other matters in this District, both before Judge Sallie Kim, where parties moved to compel

                                   2   MarkMonitor’s compliance with subpoenas. Cox Communications, Inc., et al. v. MarkMonitor,

                                   3   Inc., Case No. 3:19-mc-80050-SK; Charter Communications, Inc. v. MarkMonitor, Inc., Case No.

                                   4   3:20-mc-80084-SK. It argues that transfer will result in it facing a burden “in light of multiple

                                   5   forums and inconsistent rulings.” Opp’n at 8. And while it admits that it is a litigation consultant

                                   6   in the underlying matter, it insists that it “has not submitted to or injected itself into the Florida

                                   7   case.” Id. at 7.

                                   8                                           II.   LEGAL STANDARD
                                   9           Federal Rule of Civil Procedure 45(f) provides that “[w]hen the court where compliance is

                                  10   required did not issue the subpoena, it may transfer a motion under this rule to the issuing court if
                                  11   the person subject to the subpoena consents or if the court finds exceptional circumstances.” The
                                  12   Advisory Committee Notes to Rule 45 outline what constitutes exceptional circumstances:
Northern District of California
 United States District Court




                                  13                      In the absence of consent, the court may transfer in exceptional
                                                          circumstances, and the proponent of transfer bears the burden of
                                  14                      showing that such circumstances are present. The prime concern
                                                          should be avoiding burdens on local nonparties subject to subpoenas,
                                  15                      and it should not be assumed that the issuing court is in a superior
                                                          position to resolve subpoena-related motions. In some circumstances,
                                  16                      however, transfer may be warranted in order to avoid disrupting the
                                                          issuing court’s management of the underlying litigation, as when that
                                  17                      court has already ruled on issues presented by the motion or the same
                                                          issues are likely to arise in discovery in many districts. Transfer is
                                  18                      appropriate only if such interests outweigh the interests of the
                                                          nonparty served with the subpoena in obtaining local resolution of the
                                  19                      motion.
                                  20   Fed. R. Civ. P. 45, Advisory Committee Notes on 2013 Amendments. However, this list is not
                                  21   exhaustive, and “[c]ourts have also considered a number of factors relating to the underlying
                                  22   litigation including ‘the complexity, procedural posture, duration of pendency, and the nature of
                                  23   the issues pending before, or already resolved by, the issuing court in the underlying litigation.’”
                                  24   E4 Strategic Sols., Inc. v. Pebble Ltd. P’ship, 2015 WL 12746706, at *3 (C.D. Cal. Oct. 23, 2015)
                                  25   (quoting Judicial Watch, Inc. v. Valle Del Sol, Inc., 307 F.R.D. 30, 34 (D.D.C. 2014)).
                                  26   “[N]umerous district courts have found exceptional circumstances” when motion practice “in the
                                  27   issuing court […] raises similar arguments to those raised in the motion sought to be transferred.”
                                  28   E4, 2015 WL 12746706, at *3 (citations omitted).
                                                                                            3
                                          Case 3:20-mc-80083-TSH Document 26 Filed 08/03/20 Page 4 of 5




                                   1           When the issuing court has already considered issues implicated in a subpoena-related

                                   2   motion, transfer is warranted. Moon Mountain Farms, LLC v. Rural Cmty. Ins. Co., 301 F.R.D.

                                   3   426, 429 (N.D. Cal. 2014) (finding transfer appropriate where “issues raised in the motion to

                                   4   compel relate to orders and discovery from the underlying [] case.”). Exceptional circumstances

                                   5   also exist where ruling on the motion to compel would require the court of compliance to

                                   6   duplicate review already conducted by the issuing court, or where it would risk disruption of the

                                   7   issuing court’s management of the underlying litigation. Id. at 430. In such circumstances, the

                                   8   issuing court “is in a better position to rule on these motions due to its familiarity with the issues

                                   9   involved.” Id.

                                  10                                            III.   DISCUSSION
                                  11           Exceptional circumstances justify transfer of the Motion to Compel to the Middle District

                                  12   of Florida. First, the Court considers relevant the fact that MarkMonitor is contractually obligated
Northern District of California
 United States District Court




                                  13   to act as a litigation consultant for the UMG Plaintiffs in the underlying matter, and to provide

                                  14   evidence and testify if necessary. MarkMonitor has also taken the position in responding to the

                                  15   subpoena that certain materials are protected from production by the work product doctrine or

                                  16   other privileges that belong to the UMG Plaintiffs. Decl. of Jennifer A. Golinveaux in Supp. of

                                  17   Mot. to Transfer ¶ 5, Ex. 3, Mar. 5, 2020 Email from MarkMonitor to BHN, ECF No. 13-4

                                  18   (MarkMonitor writing that it “serves . . . as a litigation consultant to the plaintiffs and therefore is

                                  19   not going to produce communications with plaintiffs or their counsel which is protected from

                                  20   disclosure under the attorney work product doctrine, attorney-client privilege, [or] is other

                                  21   privileged . . . .”). Thus, MarkMonitor is not a stranger to the underlying dispute.

                                  22           Second, MarkMonitor will not be burdened or prejudiced by having the Middle District of

                                  23   Florida resolve the Motion to Compel. The Middle District, like this District, is conducting

                                  24   proceedings in civil matters telephonically or using videoconferencing technology for the

                                  25   immediately foreseeable future because of the COVID-19 pandemic. See Dkt. No. 123. Thus, for

                                  26   MarkMonitor, there is no practical difference between appearing before this Court or appearing

                                  27   before the Middle District.

                                  28           Third, the subpoena includes requests involving complex technical data and documents
                                                                                           4
                                          Case 3:20-mc-80083-TSH Document 26 Filed 08/03/20 Page 5 of 5




                                   1   and information on complex technical methods or processes. The underlying matter has been

                                   2   pending for 500 days and the Middle District has already ruled on discovery disputes in that

                                   3   matter, see Dkt. Nos. 91, 134, so that court is assuredly more familiar with the relevant issues and

                                   4   technical background of the dispute. Ruling on the Motion to Compel would require this Court to

                                   5   duplicate substantial work already done by that court.

                                   6          Lastly, MarkMonitor’s primary arguments against transfer, to avoid inconsistent rulings

                                   7   and the burden of having to litigate in multiple forums, were never strong arguments in the first

                                   8   place and are now clearly mooted. Even though the other two cases were before this Court, both

                                   9   cases were before a different judge. Judge Kim declined to relate Cox to this case because the

                                  10   movants in the three cases are three separate entities, separate underlying lawsuits form the basis

                                  11   of each matter, and the motions to compel concern distinct sets of documents and are different in

                                  12   subject matter and scope. Thus, none of the cases were ever related and there never was any
Northern District of California
 United States District Court




                                  13   certainty that there would be consistency between rulings in this case and Judge Kim’s cases.

                                  14   Additionally, Judge Kim granted the motion to transfer in Charter, transferred the motion to

                                  15   compel to the District of Colorado, and closed that file. Thus, MarkMonitor’s arguments as they

                                  16   relate to that matter are entirely moot.

                                  17                                              IV.   CONCLUSION
                                  18          Accordingly, BHN’s motion to transfer the Motion to Compel to the Middle District of

                                  19   Florida is GRANTED. The Clerk of Court is directed to close the file.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: August 3, 2020

                                  23
                                                                                                    THOMAS S. HIXSON
                                  24                                                                United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
                                                                                          5
